COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Jason Brian Connor v. The State of Texas

Appellate case number:   01-12-00971-CR

Trial court case number: 1791565

Trial court:             County Criminal Court at Law No. 8 of Harris County


       Appellant’s motion to substitute counsel is granted. See TEX. R. APP. P. 6.5(d).
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually     Acting for the Court


Date: March 28, 2013